BISHOP, J., Concurring.
I concur in the judgment. I agree with the conclusions of my associates thai the appeal was effective, although the statement on appeal did not contain the grounds of appeal, and that the trial court had jurisdiction to settle the statement. If it was error, therefore, to insert in the statement as settled, grounds of appeal not in it when the statement was proposed, the error was one of procedure, and in view of the fact that we are this day affirming the judgment on the defendant’s appeal, it is apparent that the procedure of which the People complain did not work to their prejudice.